Fourth Court of Appeals
                                     San Antonio, Texas
                                           February 6, 2017

                                        No. 04-16-00835-CV

                           Alejandro RODRIGUEZ and Lisa Rodriguez,
                                         Appellants

                                                   v.

 VRM (Vendor Resource Management), Duly Authorized Agent for The Secretary of Veterans
                                     Affairs,
                                    Appellees

                    From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 2016CV04366
                             Honorable Jason Wolff, Judge Presiding


                                            ORDER
        The reporter’s record was due January 9, 2017, but was not filed. On January 11, 2017,
the court reporter filed a notification of late record stating the record was not filed because
appellant had neither paid nor arranged to pay the reporter’s fee to prepare the record and that
appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b). Accordingly, we ordered appellant to provide written proof to this court that either: (1)
the reporter’s fee has been paid or arrangements satisfactory to the reporter have been made to
pay the reporter’s fee; or (2) appellant is entitled to the record without prepayment of the
reporter’s fee. See id. R. 35.3(b).

        On January 23, 2017, appellant filed a letter in this court stating he had “left a detailed
message . . . with the court reporter . . . detailing [the] request for a record of proceedings . . . and
offering payment electronically or otherwise upon her estimate of costs.” We contacted the
reporter and confirmed that the arrangements for payment were satisfactory and that upon
payment, she would immediately file the record. However, no record was filed. Thereafter, on
February 2, 2017, the court reporter filed a second notification of late record. She confirms
payment arrangements were made on January 24, 2017 — appellant’s counsel was to mail the
reporter payment for the record — but she advises has not received the promised payment and
although the record is complete, she will not file it until she has received payment. We
attempted to contact appellant’s counsel by telephone on February 2, 2017, but as of the date of
this order, have received no response.
         Accordingly, we again ORDER appellant to provide written proof to this court on or
before February 13, 2017 that either: (1) the reporter’s fee has been paid; or (2) appellant is
entitled to the record without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellant
fails to respond within the time provided, appellant’s brief will be due thirty days after the date
of this order, and the court will only consider those issues or points raised in appellant’s brief
that do not require a reporter’s record for a decision. See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court